Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
We affirm the ruling that claimant lost her employment as a merchandising coordinator due to disqualifying misconduct. Claimant’s termination arose out of certain telephone conversations initiated by her supervisor wherein he informed claimant that he had prepared a letter of reprimand concerning her previous unauthorized early departure from work. In response, claimant told her supervisor that he was being “asinine” and *809hung up on him. Claimant refused to take the supervisor’s subsequent telephone call, as the result of which her employment was terminated. An employee’s refusal to comply with a supervisor’s reasonable request, such as that he or she acknowledge a critical performance evaluation, has been found to constitute disqualifying misconduct (see, Matter of Talyansky [Magna Prods. Corp.—Sweeney], 236 AD2d 728) as has an employee’s disrespectful conduct toward a supervisor (see, Matter of Schneider [Garden City Union Free School Dist.—Hudacs], 201 AD2d 811). Substantial evidence supports the finding that claimant lost her employment under such disqualifying circumstances.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.